Title: To Thomas Jefferson from Benjamin Rush, 4 May 1790
From: Rush, Benjamin
To: Jefferson, Thomas



Dear Sir
Philada May 4th 1790

The bearer Mr. Tench Coxe who has been called upon to share in the toils of our new Goverment, has solicited the honor of an introduction to you. He has acquired great reputation and many friends by his singular zeal, and industry in promoting the Adoption of the federal Goverment. His valuable publications discover genius, taste and extensive information. The two inclosed essays in the newspapers have been ascribed to him. They contain many facts highly interested to Europeans.
The letter to a gentleman in Great Britain has been ascribed to Dr sir your most humble Servt:,

Benjn: Rush

 